DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE10227566 in view of DE19746872.
DE10227566 discloses a heating element for a dental comprising a tube (16) for accommodating a heating coil (18), a closing element (Figure 3, end piece of tube 21), electrical connectors (21) led out through closing element (Figure 3), heating coil (18) in dental furnace (title), element comprises quartz/tube (first paragraph under “Background Art”), both ends of tube are closed (Figure 3).  DE10227566 does not disclose a protective gas.  DE19746872 discloses a protective gas (paragraph 17 under “Description”).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the protective gas of DE19746872 in the heating element DE10227566 because, a protective gas keeps coil safe from contaminants in atmosphere.
Claim(s) 4-6, 8, 9, 14, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE10227566 in view of DE19746872 as applied to claim 1 above, and further in view of Linow (US2013/0234049).
DE10227566 in view of DE19746872 discloses all of the recited subject matter except an 
intermediate element which are intermediate glasses/transition glasses having different heat expansion coefficients which range between the heat expansion coefficient of tube and closing element, heating coil comprises metal alloys or metals having a fusion of above 2000/at least 3400 °C, tube made from ceramic/oxide ceramics material.  Linow discloses an intermediate element (para. 0077) which are intermediate glasses/transition glasses (para. 0020, 0042, 0043) having different heat expansion coefficients which range between the heat expansion coefficient of tube and closing element (para. 0015, 0043), heating coil comprises metal alloys or metals having a fusion of above 2000/at least 3400 °C (para. 0073, tungsten), tube made from ceramic/oxide ceramics material (silica, abstract, para. 0072). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included an intermediate element which are intermediate glasses/transition glasses having different heat expansion coefficients which range between the heat expansion coefficient of tube and closing element, heating coil comprises metal alloys or metals having a fusion of above 2000/at least 3400 °C, tube made from ceramic/oxide ceramics material as disclosed by Linow in the heating element of DE10227566 in view of DE19746872 because, an 
intermediate element which are intermediate glasses/transition glasses having different heat expansion coefficients which range between the heat expansion coefficient of tube and closing element, heating coil comprises metal alloys or metals having a fusion of above 2000/at least 3400 °C, tube made from ceramic/oxide ceramics material allows for a more uniform heating.

Allowable Subject Matter
Claim 20 is allowed.
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-10, 14, 15, and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure and shows the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/June 15, 2022							Primary Examiner, Art Unit 3761